Citation Nr: 1610111	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as a residual of traumatic brain injury.

2.  Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004, including service in Kuwait and Iraq from February 2003 to June 2003; and had 1 year, 3 months, and 25 days of prior unverified service.  He also had additional service in the Army National Guard.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision that, in pertinent part, denied service connection for headaches and denied a disability rating in excess of 30 percent for service-connected PTSD.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During service, the Veteran likely saw combat with the enemy in Iraq. 

2.  Resolving all doubt in the Veteran's favor, a disability manifested by headaches, to include as a residual of traumatic brain injury, had its onset in active service.

3.  The Veteran's PTSD has been manifested by reduced reliability and productivity due to symptoms such as near-constant anxiety, episodic depression, sleep impairment, irritability, intrusive thoughts, concentration problems, mild memory impairment, panic attacks, and difficulty in establishing and maintaining effective work and social relationships-all resulting in no worse than serious social and occupational impairment.


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by headaches, to include as a residual of traumatic brain injury, is due to disease or injury that was incurred in active wartime service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a 50 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for an increased rating claim, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a July 2008 letter, the RO notified the Veteran of elements of an increased rating claim, the elements of service connection, and the evidence needed to establish each element; and notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014. This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the July 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  38 C.F.R. § 3.159(c).  
 
Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, headaches are not considered chronic under section 3.309.

The Veteran contends that he has recurring symptoms of headache pain since serving in Iraq during active service.  He stated that he has headaches every day, and was treated for headaches in the Emergency Room in June 2008.  He has been diagnosed both with migraine headache without aura, and a combination headache of chronic tension and analgesic-rebound headache.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

National Guard records show that the Veteran checked "no" in September 2000, in response to whether he ever had or now had frequent or severe headaches.  He later reported having a terrible headache on one occasion in August 2001.

Service treatment records, dated in June 2003, show that the Veteran reported developing headache symptoms during his deployment in Iraq.  In September 2003, he again checked "no" in response to whether he ever had or now had frequent or severe headaches.   

VA records show treatment for headaches in July 2004.  In June 2008, the Veteran reported having severe headaches due to traumatic brain injury while serving in Iraq and reported treatment in the Emergency Room.  A neurology consultation in July 2008 reveals that the Veteran had complained of severe headaches since returning from Iraq.  The Veteran described his severe headaches as occurring once a week; and if not treated, the headaches lasted up to two-to-three days.  He also described chronic dull headaches as occurring almost daily.  Assessments in July 2008 included migraine headache without aura, and combination headache of chronic daily headache tension-type and analgesic-rebound headache. 

Having been attributed to a known clinical diagnosis-i.e., migraines, the Veteran's headaches cannot be considered a qualifying chronic disability, to include an undiagnosed illness, for entitlement to service connection based on the Veteran's service in the Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
  
VA records, dated in September 2008, show that the Veteran reported exposure to an IED (improvised explosive device), which caused a loss of consciousness for up to 30 seconds.  He also reported "blast wave exposure" from about 15 meters away, which occurred approximately twenty times.  Records show that a recent computed tomography of the Veteran's brain was normal, and that he had been started on medications for combination headaches.
In this case, the Board finds that the Veteran likely saw combat with the enemy while serving as a military policeman in Iraq.  His Form DD 214 reflects receipt of the Global War on Terrorism Service Medal, among other awards, which indicates that he was in a theater of combat operations.  His military occupational specialty was that of Military Police, and it is shown that he had service in an imminent danger pay area for operational missions.  Resolving all doubt in favor of the Veteran, he is entitled to the presumption afforded under 38 U.S.C.A. § 1154(b); and his lay statements regarding the circumstances of his in-service injury are accepted as credible and persuasive for purposes of establishing an incident in service.  

Moreover, the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  In essence, the Board is required to apply the section 1154(b) presumption both to whether the claimed injury occurred and to whether the Veteran suffered the claimed ensuing disability while on active service.  Id.  For example, once establishing that the combat injury (the explosion in this case) occurred, a Veteran would then only have to show that the disability due to the in-service combat injury was a chronic condition that persisted in the years following active service.  Such showing basically establishes that the combat injury resulted in permanent disability.  See, generally, Reeves.

In this regard, the Veteran has reported recurring symptoms of headache pain following discharge from active service.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71   (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As noted above, his service treatment records show reports of developing headache symptoms during deployment in Iraq.  The Board finds the Veteran's descriptions of headaches both in-service and after service, as credible and persuasive.

Likewise, the Veteran's parents reported in May 2014 that they observed dramatic changes in the Veteran since his return from Iraq.  They reported that the Veteran had profound headaches; and reported that when he first returned home, his headaches were not debilitating and did not seem to occur every day.  As time went on, the Veteran's headaches had gotten much worse and more frequent-i.e., occurring every day; and that the Veteran was taken to the "Triage and/or the Poly-trauma clinic" because of the severity of his headaches.

Following the Board's May 2014 remand, the Veteran underwent a VA examination in December 2014; diagnoses at that time included migraine and tension headaches.  The December 2014 examiner noted that service treatment records were negative for any diagnosed chronic headache condition; and that the mention of an acute headache seemed most likely as an acute transient condition, and not a long-term chronic condition.  The December 2014 examiner then opined that it is considered unlikely that the Veteran's headache condition was secondary to or caused by his active service; and opined that it is considered unlikely that the Veteran's headache condition was secondary to or caused by his PTSD.  In support of the latter opinion, the examiner reasoned that PTSD is not a recognized risk factor for development of any type of headache condition, 

Here, with regard to direct service connection, the Board is troubled by the fact that the December 2014 examiner did not consider the Veteran's credible statements of in-service headaches while deployed in Iraq, as well as the documented symptoms in service. In this regard, the Board finds the December 2014 opinion not probative.  Given that the lay statements of in-service headaches are the most probative evidence of record, the competent and probative evidence reflects the onset of headaches during active service.  Resolving all doubt in the Veteran's favor, the Board finds that a disability manifested by headaches, to include as a residual of traumatic brain injury, had its onset in active service.  See 38 C.F.R. § 3.102 (2015).


III.  Increased Rating

Service connection has been established for PTSD.  The RO evaluated the Veteran's disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

The Veteran filed a claim for an increased rating in June 2008.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.  He is also competent to report symptoms of anxiety and depression.  Layno, 6 Vet. App. at 469-71.  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

VA hospital records show that the Veteran was admitted for exacerbation symptoms of depression of two days' duration in May 2008.  The Veteran reportedly was going through lots of stressful events when he discovered that his former spouse had tried to put him in jail for child support issues, which the Veteran claimed he had paid.  His mood reportedly was "terrible" since returning from Iraq, and he had problems with insomnia; decrease in appetite; anxiety; flashbacks; nightmares; and suicidal ideation without plan.  In this regard, the Veteran reported that he had killed a lot of people and it was not a problem for him to shoot himself, but that he could not do it because of his family-i.e., he could not do this to them.  The Veteran stated that, after getter a letter from his former spouse, he needed some help and he could not struggle anymore; he felt like a loser.  He reportedly drank beer daily "to calm himself down."

Mental status examination in May 2008 reveals that the Veteran was agitated and crying during the interview.  His speech was normal in rate, tone, and volume; his thought process was logical, organized, and goal-directed.  No delusional thinking was noted, and no obsessions or compulsions were reported.  His mood was "depressed" and his affect was  "labile."  Immediate memory was 3/3, and recent memory was 2/3.  Concentration and attention were good.  The Veteran denied homicidal ideation, but admitted to suicidal ideation without any plan.  His insight and judgment and impulse control were fair.  He was alert and oriented to time, place, and person.  At the time of hospital discharge, a global assessment of functioning (GAF) score of 50 was assigned.

The report of an August 2008 VA examination reflects that the Veteran reported that he rarely participated in leisure activities.  He indicated that he occasionally camped, and that he spent most of his time alone-i.e., farming, riding a "4-wheel ATV" on property, and watching movies.  The Veteran reported a recent verbal altercation with his fiancée's teenage son, which might have become physically violent had his fiancée not been present.  The Veteran reported a variety of problems in his social interactions with others, and reported experiencing strains in his close interpersonal relationships.  His interpersonal problems related mostly to anxiety in being around others, and to a low frustration tolerance and anger outbursts.  The Veteran reportedly no longer worked and found little enjoyment in recreational activities.  He reportedly stopped drinking at the time of his last psychiatric admission in May 2008, and had remained sober.

On examination in August 2008, the Veteran reported significant difficulties with concentration.  He did understand the outcome of behavior, and also understood that he had a problem.  The Veteran reportedly had difficulty falling asleep, and he slept for four-to-five hours per day; he occasionally was able to sleep for three-to-four hours without interruption.  He awoke due to nightmares, and sometimes without apparent reason.  The Veteran reportedly had been described by his father as "anal retentive," and that he had a need to have everything "perfect" and worried if this was not so.  He straightened items that were crooked, took frequent showers, and ensured that his lawn was immaculate.  He indicated that these thoughts consumed a large part of his day.  The Veteran reported having panic attacks at least one time weekly, and up to four times per week.  He reportedly had to escape the situation when these occurred, and he limited his social interactions due to fear of panic attacks.  He described the attacks as severe, and that he now avoided crowds.  The Veteran was working on techniques to better cope with anger without resorting to violence.

The August 2008 examiner opined that the Veteran appeared to be experiencing PTSD symptoms in the moderate range of severity.  He reported frequent nightmares, frequent reminders of combat experiences, detachment from others, anger outbursts, and difficulty recalling and discussing his combat experiences.  The Veteran reportedly had missed at least one day per week when working due to anxiety, and that he recently quit working after his supervisor indicated that he would be fired due to poor performance.  His PTSD symptoms included increased irritability, decreased concentration, social isolation, violence, difficulty with work, difficulty sleeping, depression, anxiety, and panic attacks.  The examiner noted that the Veteran's overwhelming anxiety caused problems with memory and lack of concentration.  A GAF score of 55 was assigned.

VA records show that the Veteran attended few individual therapy sessions in 2008.

In May 2014, the Veteran's parents reported that they observed dramatic changes in the Veteran since his return from Iraq.  Specifically, the parents noted that the Veteran had panic attacks, agoraphobia, changes in temperament (decreased ability to deal with others), and trouble remembering conversations or events.

Recent VA treatments show a GAF score of 50 in 2014.

A VA examiner in December 2014 found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior and self-care and conversation.  The Veteran reported that his relationship with his fiancée was "going great," though he found it stressful that his parents lived in another state.  He reported having a lot of friends, and did not feel detached or estranged from others.  He was attending college, and planned to complete a four-year degree.  The Veteran reported failing one class.  He also reported work experience in law enforcement and in residential construction, although he could not return to work in law enforcement due to "constant panic attacks."  The Veteran reported "a lot of panic, not sleeping."  He drank "maybe a 6-pack a week" of beer.

Current PTSD symptoms in December 2014 include panic attacks more than once a week, and chronic sleep impairment.  The Veteran believed that his memory was fair, and that he had difficulty concentrating for more than thirty minutes. The Veteran also reported that he could not stand "anything out of place," and that this interfered with his schooling because he did not have control over it.  He had two-to-three panic attacks per week, which lasted an hour or two; and that he started taking medication to deal with panic attacks.  The Veteran reported a history of one suicidal attempt, and he denied subsequent attempts.  He continued to experience nightmares and disruptive sleep.  The December 2014 examiner opined that the Veteran's PTSD symptoms were stable, if not improved from the previous evaluation.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, the GAF scores assigned have primarily been 50, with 55 on one occasion.  A GAF score of 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals); and is indicative of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In this case, the Veteran's manifestations of PTSD have included near-constant anxiety, episodic depression, sleep impairment, irritability, concentration problems, mild memory impairment, varying degrees of social isolation, panic attacks, and difficulty in establishing and maintaining effective work and social relationships.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by a 50 percent, but no higher, disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 50 percent disability rating throughout the rating period.

However, the Board notes that the Veteran currently does not express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical or obscure or irrelevant speech, or exhibit neglect for personal appearance or hygiene.  Although the Veteran had one suicidal attempt and was hospitalized in 2008, there have been no reports of suicidal intent or plan since then.  Likewise, while frequent panic attacks have been documented by his treating psychologist, the evidence does not reveal that the Veteran's panic attacks and anxiety have affected his ability to function independently, appropriately, and effectively.
  
The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent disability rating.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes that the Veteran quit work in law enforcement due to his panic attacks, and that he is currently attending school on a full-time basis.  The overall evidence does not show deficiencies in work functioning as contemplated for a 70 percent rating, or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the now assigned 50 percent disability rating is in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that he prefers not to socially interact and reported fewer interactions with the public.  As the Veteran is often isolated, he still retains the ability to socialize with his fiancée and their friends.  For example, he has reported his relationship with his fiancée as "going great," and he maintains contact with family members.  The Board acknowledges that the August 2008 VA examiner has indicated that the Veteran is moderately compromised in his ability to sustain social relationships.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran as a result of his PTSD symptoms; however, he does retain the ability to function both in the home and in his community.  As such, while the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, the Veteran's overall level of disability is equivalent to serious impairment in social and occupational functioning.  The assigned GAF scores, in this case, do not support a disability rating in excess of 50 percent if taken alone.  Here, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability evaluation throughout the rating period.  The Veteran's speech is neither illogical, nor obscure, nor irrelevant.  He is not in a near-continuous state of panic.  He can function independently, and he does not experience hallucinations.  Although he exhibits some impairment in attention and concentration, his thought process and communication are overall logical and coherent.  He does not exhibit inappropriate behavior.  The Veteran maintains minimal personal hygiene.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with his fiancée, friends, and family.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has panic attacks and anxiety, and difficulty in establishing and maintaining social relationships.  While examiners have noted the severity of the Veteran's PTSD, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for gastroesophageal reflux disease, headaches, and PTSD.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD meets the requirements for a 50 percent disability rating.

Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment warrants a 50 percent, but no higher, disability rating.  In that respect, the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent.  


ORDER

Service connection for a disability manifested by headaches, to include as a residual of traumatic brain injury, is granted.

A 50 percent disability rating, but no higher, is granted for service-connected PTSD, subject to the regulations governing the award of monetary benefits.


REMAND

TDIU 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for PTSD, now rated as 50 percent disabling; for gastroesophageal reflux disease, rated as 0 percent (noncompensable) disabling; and for a disability manifested by headaches, which has yet to be rated.  

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he is attending school; and that he recently reported that his panic attacks interfere with his schooling.  His levels of education and any continuing training are not indicated.

Upon remand, additional examination is warranted to assess the current status of the Veteran's functional impairment in relation to his ability to work.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain the Veteran's outstanding VA treatment records, from January 2015 forward; and associate them with the Veteran's claims file.

3.  Conduct any necessary development required given the information submitted by the Veteran in conjunction with the application in paragraph one above.
4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal (taken into consideration provisions of 38 C.F.R. § 4.16(b), if appropriate).  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


